        Case 4:21-cv-05001-TOR     ECF No. 5    filed 02/03/21   PageID.49 Page 1 of 6




 1

 2

 3

 4

 5                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF WASHINGTON
 6

 7    SERAFIN GANDARA-MEDINA,
                                                    NO: 4:21-CV-5001-TOR
 8                              Petitioner,
                                                   ORDER SUMMARILY DISMISSING
 9          v.                                     HABEAS PETITION

10    STATE OF WASHINGTON,

11                              Respondent.

12

13         Petitioner, a prisoner at the Coyote Ridge Corrections Center, brings this pro

14   se Petition for Writ of Habeas Corpus by a Person in State Custody pursuant to 28

15   U.S.C. § 2254. The $5.00 filing fee has been paid. Also before the Court are

16   Petitioner’s Motion for Vicarious Exhaustion of State Remedies and Motion to

17   Compell (sic) for Information. ECF Nos. 2, 3.

18                               PROPER RESPONDENT

19         An initial defect with the Petition is that it fails to name a proper party as a

20 respondent. The proper respondent in a federal petition seeking habeas corpus relief




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 1
        Case 4:21-cv-05001-TOR       ECF No. 5     filed 02/03/21   PageID.50 Page 2 of 6




 1 is the person having custody of the petitioner. Rumsfeld v. Padilla, 542 U.S. 426

 2 (2004); Stanley v. Cal. Supreme Court, 21 F.3d 359, 360 (9th Cir. 1994). If the

 3 petitioner is incarcerated, the proper respondent is generally the warden of the

 4 institution where the petitioner is incarcerated. See Ortiz-Sandoval v. Gomez, 81 F.3d

 5 891 (9th Cir. 1996). Failure to name a proper respondent deprives federal courts of

 6 personal jurisdiction. See Stanley, 21 F.3d at 360.

 7                            EXHAUSTION REQUIREMENT

 8         Petitioner challenges his undisclosed conviction in the Franklin County

 9   Superior Court, case number 09-1-50413-9. ECF No. 1 at 1. Petitioner indicates

10   that he appealed his conviction but does not know the results at this time. Id. at 2.

11   Petitioner has not sought review by the Supreme Court of Washington. Id.

12          In his grounds for relief, Petitioner argues that the State of Washington has no

13   jurisdiction to decide federal constitutional matters. However, it has long been

14   settled that state courts are competent to decide questions arising under the U.S.

15   Constitution. See Baker v. Grice, 169 U.S. 284, 291 (1898) (“It is the duty of the

16   state court, as much as it is that of the federal courts, when the question of the validity

17   of a state statute is necessarily involved, as being in alleged violation of any

18   provision of the federal constitution, to decide that question, and to hold the law void

19   if it violate that instrument.”); see also Worldwide Church of God v. McNair, 805

20   F.2d 888, 891 (9th Cir. 1986) (holding that state courts are as competent as federal




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 2
        Case 4:21-cv-05001-TOR      ECF No. 5    filed 02/03/21   PageID.51 Page 3 of 6




 1   courts to decide federal constitutional matters). Therefore, Petitioner’s arguments

 2   to the contrary lack merit.

 3         Additionally, before a federal court may grant habeas relief to a state prisoner,

 4   the prisoner must exhaust the state court remedies available to him. 28 U.S.C. §

 5   2254(b); Baldwin v. Reese, 541 U.S. 27 (2004). Exhaustion generally requires that

 6   a prisoner give the state courts an opportunity to act on his claims before he presents

 7   those claims to a federal court. O’Sullivan v. Boerckel, 526 U.S. 838 (1999). A

 8   petitioner has not exhausted a claim for relief so long as the petitioner has a right

 9   under state law to raise the claim by available procedure. See id.; 28 U.S.C. §

10   2254(c).

11         To meet the exhaustion requirement, the petitioner must have “fairly

12   present[ed] his claim in each appropriate state court (including a state supreme court

13   with powers of discretionary review), thereby alerting that court to the federal nature

14   of the claim.” Baldwin, 541 U.S. at 29; see also Duncan v. Henry, 513 U.S. 364,

15   365–66 (1995). A petitioner fairly presents a claim to the state court by describing

16   the factual or legal bases for that claim and by alerting the state court “to the fact

17   that the . . . [petitioner is] asserting claims under the United States Constitution.”

18   Duncan, 513 U.S. at 365–366; see also Tamalini v. Stewart, 249 F.3d 895, 898 (9th

19   Cir. 2001) (same). Mere similarity between a claim raised in state court and a claim

20   in a federal habeas petition is insufficient. Duncan, 513 U.S. at 365–366.




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 3
          Case 4:21-cv-05001-TOR    ECF No. 5    filed 02/03/21   PageID.52 Page 4 of 6




 1          Furthermore, to fairly present a claim, the petitioner “must give the state

 2   courts one full opportunity to resolve any constitutional issues by invoking one

 3   complete round of the State’s established appellate review process.” O’Sullivan,

 4   526 U.S. at 845. Once a federal claim has been fairly presented to the state courts,

 5   the exhaustion requirement is satisfied. See Picard v. Connor, 404 U.S. 270, 275

 6   (1971). Petitioner has not exhausted his state court remedies as to each of his

 7   grounds for relief. Indeed, Petitioner affirmatively represents that he did not exhaust

 8   his state court remedies and seeks to establish exhaustion by vicariously asserting

 9   Scott A. Fischer’s claimed exhaustion of his remedies. ECF No. 2. Petitioner cites

10   no authority which would support application of the vicarious exhaustion rule in the

11   context of a federal habeas action brought under § 2254. Moreover, another Court

12   has disagreed with the proposition that Mr. Fischer properly exhausted his state court

13   remedies on the issues before this Court. See Power v. Washington, No. C20-0434-

14   BJR-MAT, 2020 WL 4227815, at *2 (W.D. Wash. May 14, 2020), report and

15   recommendation adopted, No. C20-0434-BJR, 2020 WL 4226521 (W.D. Wash. July

16   22, 2020).

17          Accordingly, this Court rejects Petitioner’s proposal that he be relieved of the

18   exhaustion requirement.

19   //

20   //




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 4
        Case 4:21-cv-05001-TOR      ECF No. 5   filed 02/03/21   PageID.53 Page 5 of 6




 1                   GROUNDS FOR FEDERAL HABEAS RELIEF

 2         Essentially, Petitioner asserts that the Washington state constitution

 3   contradicts the federal constitution regarding the Fifth Amendment right to

 4   presentment or indictment of a Grand Jury. He claims “no bill of indictment” was

 5   brought against him rendering his arrest, conviction and imprisonment illegal.

 6         Petitioner seems to argue that because the state courts have defied federally

 7   established procedures and processes for the adjudication of crimes only a federal

 8   court has jurisdictional authority over his claims. His bald assertion that his due

 9   process rights were violated is unsupported by his factual allegations.

10         The United States Supreme Court stated long ago: “Prosecution by

11   information instead of by indictment is provided for by the laws of Washington.

12   This is not a violation of the Federal Constitution.”        See Gaines v. State of

13   Washington, 277 U.S. 81, 86 (1928). Consequently, Petitioner’s assertions to the

14   contrary presented in his grounds for federal habeas relief are legally frivolous.

15         Because it plainly appears from the petition and the attached exhibits that

16   Petitioner is not entitled to relief in this Court, IT IS ORDERED:

17      1. The petition, ECF No. 1, is DISMISSED pursuant to Rule 4, Rules

18         Governing Section 2254 Cases in the United States District Courts.

19      2. Petitioner’s Motion for Vicarious Exhaustion of State Remedies and Motion

20         to Compell (sic) for Information, ECF Nos. 2, 3, are DENIED.




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 5
        Case 4:21-cv-05001-TOR     ECF No. 5    filed 02/03/21   PageID.54 Page 6 of 6




 1         IT IS SO ORDERED. The Clerk of Court is directed to enter this Order,

 2   enter judgment, provide copies to Petitioner, and close the file. The Court certifies

 3   that pursuant to 28 U.S.C. § 1915(a)(3), an appeal from this decision could not be

 4   taken in good faith, and there is no basis upon which to issue a certificate of

 5   appealability. 28 U.S.C. § 2253(c); Fed. R. App. P. 22(b). A certificate of

 6   appealability is therefore DENIED.

 7         DATED February 3, 2021.

 8

 9                                  THOMAS O. RICE
                                 United States District Judge
10

11

12

13

14

15

16

17

18

19

20




     ORDER SUMMARILY DISMISSING HABEAS PETITION ~ 6
